EDITH BROWN CLEMENT, Circuit Judge,
joined by EDITH M. JONES, Chief Judge, and EMILIO M. GARZA, Circuit Judge,
dissenting:
I join Judge Garza’s dissent and parts II and III of Judge Smith’s dissent. I write separately to express a narrow disagreement with Judge Smith’s application of Bell v. Wolfish to Jimenez’s claim.
As Judge Smith correctly observes, in upholding a blanket strip-search policy applicable to all inmates housed at the MCC, including pretrial detainees and witnesses held in protective custody, Wolfish necessarily rejected the need for reasonable suspicion before a person entering the general population of a detention facility may constitutionally be strip searched. See Bell v. Wolfish, 441 U.S. 520, 558-60, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). I therefore agree with Judge Smith’s conclusion that our precedents holding that reasonable suspicion is always required to strip search those arrested for minor offenses are inconsistent with Wolfish.
I do not, however, agree with Judge Smith’s further conclusion that Wolfish necessarily sanctions the strip search of every person even temporarily held at a detention facility. Wolfish “requires a balancing of the need for the particular search against the invasion of personal rights that the search entails. Courts must consider the scope of the particular intrusion, the manner in which it is conducted, the justification for initiating it, and the place in which it is conducted.” Id. at 559, 99 S.Ct. 1861. In Wolfish, the justification advanced for the challenged searches was “to discover [and] deter the smuggling of weapons, drugs, and other contraband into the institution.” Id. at 558, 99 S.Ct. 1861. But the threat of this type of contraband smuggling is likely to be significantly lessened when an arrestee is temporarily detained in a holding cell rather than being admitted into the general population of a jail or prison. Indeed, the recent Third, Ninth, and Eleventh Circuit opinions on which Judge Smith relies were all careful to clarify that the strip search policies they respectively upheld were applicable only to arrestees entering the general jail populations. Florence v. Bd. of Chosen Freeholders of Burlington, 621 F.3d 296, 311 (3d Cir.2010) (“[Balancing the Jails’ security interests at the time of intake before arrestees enter the general population against the privacy interests of the inmates, we hold that [these] strip search procedures ... are reasonable.” (emphasis added)); Bull v. City & Cnty. of San Francisco, 595 F.3d 964, 980-81 (9th Cir.2010) (en banc) (“the rights of arrestees placed in custodial housing with the general jail population are not violated by a policy or practice of strip searching each one of them as part of the booking process” (emphasis added) (internal quotation marks omitted));1 Powell v. Barrett, 541 F.3d 1298, 1300 (11th Cir.2008) (en banc) *862(“We granted rehearing en banc to decide whether a policy ... of strip searching all arrestees as part of the process of booking them into the general population of a detention facility ... is constitutionally permissible.” (emphasis added)).2
The record before us indicates that after her arrest, Jimenez was transported to the Wood County jail, strip searched, then placed in a holding cell with three other detainees until she was released the following morning. These facts differ markedly from those considered in Wolfish, Florence, Bull, and Powell, all of which dealt with strip searches performed prior to entry (or re-entry) into the general population of a detention facility. Entry into the general population of the MCC facility at issue in Wolfish meant access to more than 500 other inmates who, for approximately 16 hours a day, were free to interact with one another in “multipurpose” common rooms. 441 U.S. at 525, 99 S.Ct. 1861. Detainees under such circumstance obviously have far greater opportunities for smuggling (and using) contraband between each other than did Jimenez during her brief stay in a holding cell with three other arrestees. Although Wolfish should certainly guide review of Jimenez’s claim, I do not agree with Judge Smith that it straightforwardly necessitates a judgment against her. In my view, the balancing test set forth in Wolfish, id. at 559, 99 S.Ct. 1861, requires an evaluation of the “need for the particular search” in light of the specific facts surrounding Jimenez’s detention in the Wood County jail — facts which are underdeveloped on this record because they were essentially irrelevant under this court’s erroneous minor-offense rule.
Because I would overrule our precedents establishing the minor-offense rule applied by the district court, I would remand for further development of the record and with instructions to decide Jimenez’s claim according to the principles articulated in Wolfish, particularly that corrections officials “should be accorded wide-ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security.” Id. at 547, 99 S.Ct. 1861.

. The Ninth Circuit explicitly left undisturbed its precedents requiring individualized suspicion to strip search "arrestees who were not classified for housing in the general jail or prison population," including intoxicated arrestees detained until sober, arrestees placed in holding cells until posting bond, and arrestees detained prior to a determination of whether they could be released on their own recognizance. Bull, 595 F.3d at 981.


. The Eleventh Circuit repeatedly emphasized that its analysis was confined to searches performed upon entry or re-entry into the general population. Powell, 541 F.3d at 1300, 1301, 1302, 1311. This emphasis is understandable considering the county jail at issue in Powell housed over 2,900 inmates — a fact that underscores the difference between detention in a holding cell and entry into a general jail population. See id. at 1310 n. 4.